

Exhibit 10(v)
 
L/S THREE CRESCENT DRIVE, LP
c/o Liberty Property Trust
500 Chesterfield Parkway
Malvern, PA 19355

December 31, 2010
 

 
VIA EMAIL:charles.pizzi@tastykake.corn
 
Tasty Baking Company
Navy Yard Corporate Center
3 Crescent Drive, Suite 200
Philadelphia, PA 19112
Attn:
Mr. Charles P. Pizzi

President & CEO

 
 
RE:
Lease Agreement dated as of June 15, 2007 (the “Lease Agreement”), by and among
L/S Three Crescent Drive, LP (the “Landlord”) and Tasty Baking Company
(“Tasty”) 1

 
Dear Mr. Pizzi:
 
You have advised that Tasty will be requesting certain amendments to the Credit
Agreement dated September 6, 2007 (as amended from time to time, the “Senior
Credit Agreement”) by and among Tasty, the direct and indirect subsidiaries of
Tasty from time to time parties to the Senior Credit Agreement, Citizens Bank of
Pennsylvania, as Administrative Agent and Collateral Agent (in such capacities,
collectively, the “Senior Agent”), and Citizens Bank of Pennsylvania as Swing
Line Lender and L/C Issuer, and each of the Lenders from time to time party to
the Senior Credit Agreement (the “Senior Lenders”), Tasty will also be
requesting certain amendments to the Lease Agreement. We expect those requests
will include limited moratoriums on payments due under the Senior Credit
Agreement (principal only) and the Lease Agreement and waivers of defaults or
events of defaults. This letter, however, does not constitute such a request
for, or an agreement to, any such moratoriums or waivers, except as expressly
set forth below.
 
In consideration of your requests to Landlord, Landlord hereby agrees as
follows:
 
●
Landlord hereby waives each Event of Default, if any, which may have occurred or
be continuing under the Lease Agreement, but only to the extent such Event of
Default exists up to and including January 31, 2011. For the sake of clarity, to
the extent any Event of Default continues to exist after January 31, 2011, such
default shall constitute an Event of Default under the Lease Agreement without
the need for further notice to Tasty ‘ or any other person, and Landlord shall
then be entitled to all rights and remedies under the Lease with respect
thereto.

 
●
The Lease Agreement is hereby amended to provide that any payments under the
Lease Agreement or otherwise, whether such payments are for Monthly Rent, taxes,
fees or otherwise, but specifically excluding Operating Expenses, which may be
or are required

 
 
____________________ 
1   Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Lease Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
December 31, 2010
Page 2
 
 
 
   
to be made to Landlord under the Lease Agreement or otherwise between the date
of this letter and January 31, 2011 shall not be paid to the Landlord or any
other party until after January 31,2011.

 
●      
Landlord further agrees, for the benefit of the Senior Lenders, that through and
including January 31, 2011, it will not further amend, supplement or modify the
Lease Agreement or waive any provisions thereof without the express written
consent of the Senior Agent.

 
Notwithstanding the foregoing, this letter agreement: (a) shall not apply to the
obligation of Tasty to pay Operating Expenses under the Lease Agreement, or to
any Event of Default resulting from the failure to pay Operating Expenses for
the months of December 2010 and/or January 2011; (b) shall not prohibit or
restrict Landlord from asserting a claim against Tasty under the Lease,
including an assertion of an Event of Default and/or the exercise of remedies
relating thereto, upon the assertion of any claim by Tasty against Landlord or
Landlord’s affiliates relating to the Lease; (c) shall not impair the right or
ability of Landlord to file a proof of claim in the event of any voluntary or
involuntary bankruptcy or reorganization proceeding affecting Tasty;  (d) shall
not prohibit or restrict Landlord from exercising its self-help cure rights
under the Lease Agreement upon the occurrence of a non-monetary breach of the
Lease which adversely impacts the Premises ; *
 
 

  Sincerely,       L/S THREE CRESCENT DRIVE, LP

 
 
 
By:
L/S Three Crescent Drive, LLC its General
Partner

 
 
By:
Liberty Property/Synterra Limited
Partnership, its sole member

 
 
By:
Liberty Property Philadelphia Navy
Yard Limited Partnership, its
general partner

 
 
By:
Liberty Property Philadelphia
Navy Yard Corporation, its
general partner

 
 
 

 
By: ____________________________________________
Name: __________________________________________
Title: ___________________________________________



 
*(e) shall not prohibit or restrict Landlord on or after January 15, 2011, from
asserting an Event of Default and exercising rights and remedies under the Lease
Agreement, in the event the Senior Lenders exercise any remedies against Tasty
under the Senior Credit Agreement; and (f) shall not prohibit Landlord from
accepting payments under the Lease on or after January 15, 2011, in the event
that Tasty makes any payments of principal to the Senior Lenders.
 
 